Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.Abstract of the invention contains less than 50 words and does not contain basics of the organization and operation of the device which is a push-on cable securing device to be connected to ends of cables for pulling purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,018,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-9 are anticipated by Patent claims 1-9 and Patent claims are in essence a “species” of the generic invention of the instant application claims 1-9.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 11,018,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 10-20 are anticipated by Patent claims 10-20 and Patent claims are in essence a “species” of the generic invention of the instant application claims 10-20.

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12, “the fastening ring rim” is suggested to be amended to --the rim of the fastening ring--.Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9, 10-13, 15, 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Crompton et al. (US Publication No. 2015/0345683) hereinafter Crompton.
Claim 10 recites a device that is used for insertion of a cable. More limiting the features and relationship between the device and the cable mount to mere components associated with the intended use of the recited device.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Thus, the prior art only needs to teach the recited components of the device.
Crompton teaches (Figs. 15 and 19) a device, comprising: a barrel (fitting 152) comprising an interior surface defining an interior cavity; a cable receiving component (cable receiving component comprises retaining clip member 164, fastening ring 168 and spacer gland member 160) maintained within the interior cavity of the barrel, wherein the cable receiving component comprises: a retaining jaw (retaining clip member 164) formed with a leading edge (upper edge 269 in Fig. 19 away from 168), a trailing edge (lower edge of retaining jaw close to 168) and an inner surface comprising a gripping segment (par. 56: the pusher locking member 166 is locked and engaged with the retaining ring 164); a fastening ring (168) formed with a rim comprising a first face (lower face of flat annular ring in Fig. 19), a second face (upper face of flat annular ring in Fig. 19), a radially inner surface and fastening ring teeth (teeth 163), wherein the second face (upper face) engages the trailing edge of the retaining jaw; and a spacer gland (gland member 160), wherein the spacer gland is formed with an interior surface, a first end (lower end in Fig. 19) and a second end (upper end in Fig. 19), wherein the second end of the spacer gland engages the first face of the fastening ring (lower surface of 168 in Fig. 19), wherein the inner surface of the retaining jaw, the radially inner surface of the fastening ring and the interior surface of the spacer gland define a cable receiving cavity and are retained in a substantially axially static position within the interior surface of barrel upon insertion of a cable into the cable receiving cavity (in device of Crompton a cable with contain diameter can be inserted into the cable receiving component without axially movement of the cable receiving component; insertion of a cable is intended use of the device and device of Crompton is capable of this intended use, because it has all of the claimed structure).
Regarding claim 11, Crompton teaches a retaining cap (pusher locking member 166) securable to the barrel (via 164), wherein the retaining cap provides an edge (lower edge) for retaining the cable receiving component in substantially axially static position.
Regarding claim 12, Crompton teaches the fastening ring teeth extending axially and radially inwardly from the rim of the fastening ring toward the interior surface of the spacer gland (see Fig. 19).
Regarding claim 13, Crompton teaches the fastening ring is split.
Regarding claim 15, Crompton teaches the retaining jaw, the fastening ring and the spacer gland are formed as a cartridge (the spacer gland and the retaining jaw are connectable together with projection and recess features with the fastening ring trapped in between which creates a generally cylindrical shaped component, the generally cylindrical shaped component (cartridge) is inserted into a larger apparatus (see definition of cartridge in Merriam-Webster dictionary)).
Regarding claim 18, Crompton teaches the spacer gland (160) and the fastening ring (168) are maintained within a substantially cylindrical portion of the interior surface of the barrel (see Fig. 9).
Regarding claim 20, Crompton teaches the interior surface of the barrel comprises a first cylindrical portion and a second cylindrical portion (Fig. 15 shows eight cylindrical portions).
Claim 1 recites a device that is used for insertion of a cable. More limiting the features and relationship between the device and the cable mount to mere components associated with the intended use of the recited device.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Thus, the prior art only needs to teach the recited components of the device.
Crompton teaches (Figs. 15 and 19) a device, comprising: a barrel (fitting 152) comprising an interior surface comprising a substantially cylindrical portion, wherein the interior surface defines an interior cavity; a spacer gland (spacer gland member 160) maintained within the substantially cylindrical portion of the interior cavity of the barrel, wherein the spacer gland comprises first (lower end in Fig. 19) and second (upper end in Fig. 19) ends and an interior surface defining a spacer gland cavity; a retaining jaw (retaining clip member 164) maintained within the substantially cylindrical portion of the interior cavity of the barrel, wherein the retaining jaw comprises a leading edge (upper edge 269 in Fig. 19 away from 168) at a first axial end, a trailing edge (lower edge of retaining jaw close to 168) at a second axial end and a radially interior surface comprising a gripping segment (par. 56: the pusher locking member 166 is locked and engaged with the retaining ring 164), wherein the retaining jaw further comprises an interior surface defining a retaining jaw cavity; and a fastening ring (168) maintained within the interior cavity of the barrel between the second end of the spacer gland and the trailing edge of the retaining jaw, wherein the fastening ring comprises a radially inner surfacer defining a fastening ring cavity, and wherein the spacer gland, the retaining jaw and the fastening ring are retained in a substantially axially static position within the barrel upon insertion of a cable through the retaining jaw cavity, the fastening ring cavity and the spacer gland cavity (in device of Crompton a cable with contain diameter can be inserted into the cable receiving component without axially movement of the cable receiving component; insertion of a cable is intended use of the device and device of Crompton is capable of this intended use, because it has all of the claimed structure).
Regarding claim 2, Crompton teaches a retaining cap (pusher locking member 166) securable to the barrel (via 164), wherein the retaining cap provides an edge (lower edge) for retaining the spacer gland, the retaining jaw and the fastening ring in substantially axially static position.
Regarding claim 7, Crompton teaches the fastening ring comprises a rim and a set of teeth extending toward the interior surface of the spacer gland.
Regarding claim 8, Crompton teaches the fastening ring is maintained within the substantially cylindrical portion of the interior surface of the barrel.
Regarding claim 9, Crompton teaches the fastening ring is split.


Allowable Subject Matter
Claims 3, 4, 5, 14, 16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable due to dependency on allowable claim 5.
Claim 17 would be allowable due to dependency on allowable claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723